In an action *1018to foreclose a vendor’s lien on certain plumbing material sold under a conditional bill of sale, judgment dismissing the complaint at the close of the plaintiff’s case for failure to establish sufficient facts to constitute a cause of action, reversed on the law and a new trial granted, with costs to appellant to abide the event. The plaintiff made out a prima facie case to the effect that at least a portion of the plumbing material sold and installed could have been removed without material injury to the freehold, and his complaint should not have been dismissed. In view of the above disposal of the appeal from the judgment, the appeal from the order is dismissed, without costs. Lazansky, P. J., Carswell, Johnston, Adel and Close, JJ., concur.